Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. An indefinite suspension is an appropriate sanction for respondent’s conduct, which occurred during the same time period as the conduct in his previous disciplinary case. See, e.g., Cuyahoga Cty. Bar Assn. v. Chandler (1998), 81 Ohio St.3d 491, 692 N.E.2d 568, and Columbus Bar Assn. v. Finneran *38(1997), 80 Ohio St.3d 428, 687 N.E.2d 405, in which we imposed an indefinite suspension for conduct that included violations of DR 6-101(A)(3) and 7-102(A)(1). Respondent is indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.